Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US20180172988) in view of  Han et al (US 20200249429).  
Regarding claim 1, Ahmed et al teaches an imaging system, comprising:
a metalens array (311-319), comprising:
first metalens (see figures 3, 4 and 14; 311, 313, 315, 317 or 319; or 311) elements disposed on a first substrate (322), each of the first metalens elements are space apart from each other (red, blue or green), each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (see figures 3-4, 6b);and  
second metal lens elements (312, 314,316, or 318; or 312) disposed on a second substrate and contacting a lower surface of the first substrate and an upper surface of the second substrate,
each of the second metalens elements are spaced apart from each other, wherein
each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b);
the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate, 
wherein the metalens (311-319-R, G, B) array is configured such that a first beam of light incident on the metalens array is reflected and collimated into a reflected beam (see figure 4), and the metalens arrays is least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figure 4). 
	Ahmed eta illustrates a substrate layer with three types of metalenses (for RGB) arrayed in the color display and that the sizes of the metalenses can vary (figure 6; paragraph 54-57). However, the amended claim provide for multiple substrate layers wherein the second metal lens elements (312, 314,316, or 318) disposed on an upper surface of a second substrate contacting a lower surface of the first substrate and each of the second metalens elements has the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate. 
	Essentially the amended claims provide that the two metalens substrates have lens elements offset from each other. 
	In the same field of endeavor, Han teaches an imaging system, comprising: a metalens array (figure 19 for example), comprising:
first metalens (LA2) elements disposed on a first substrate ( on upper surface of layer 231), each of the first metalens elements are space apart from each other, each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (paragraph 150,153); and  second metal lens elements (LA1) disposed on a second substrate (210) and contacting a lower surface of the first substrate(231) and an upper surface of the second substrate (210),
each of the second metalens elements are spaced apart from each other (see figure 19), wherein each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b; paragraphs 150,153); the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate- Han illustrates in figure 19 the second metalens LA1 is offset from the first metalens LA2). Thus, Han teaches a metalens array for a color imaging system where the metalens layer are stacked and offset from each.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 2, the imaging system of claim 1, wherein at least one of the first substrate and second substrates comprises glass (paragraph 38 of Ahmed; and paragraphs 107 and 210 of Han ). Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 3, Han et al further teaches the imaging system of claim 1, wherein at least one of first substrates  and second substrate comprises plastic (paragraphs 107 and 210 ). Additionally, The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (paragraph 28 of Ahmed ).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (see for example figures 1, 2, 4 and 14), wherein light created from the micro display forms the first beam of light.
Regarding claim 6, the imaging system of claim 5, wherein the reflected beam creates a virtual image of an object on the micro display with respect to an observer positioned upstream from the reflected beam (see figures 1 and 2).


Claims 1-5, 7-11,13-15 and 17-23 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldern et al (US20180188542) in view of Capasso et al (US20190154877-IDS REF), further in view Han et al (US20200249429)
Regarding claim 1, Waldern et al teaches an imaging system, comprising:
a metalens arrays (metasurfaces /volume phase gratings array-figures 1, 4, 5, and 22), comprising:
first metalens (metasurfaces) elements disposed on a first substrate, each of the first metalens elements are spaced apart from each other; each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall 
and 
second metalens elements disposed on a second substrate and contacting a lower surface of the first substrate and an upper surface of the second substrate, 
each of the second metalens elements are spaced from each other, wherein:
 each of the second metal lens element have a second width from second leading edge sidewall to a second trailing edge sidewall;
the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate,  (for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements (phase gratings transmitting and reflecting image light) disposed thereon,
wherein the metalens (metasurfaces) array is configured such that a first beam of light incident on the metalens array is reflected and collimated into a reflected beam (paragraph 125), and the metalens (metasurfaces) array are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figures 1 and 22). Waldern teaches using a LC planar /holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light. 
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses” and each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall;  and each of the second metalens elements are spaced from each other and have a second width from second leading edge sidewall to a second trailing edge sidewall; the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate.
Capasso et al teaches metasurfaces/meta-lenses (phase array elements) that comprises the meta lens array comprising: on or more first metalens elements (see figure 1); and one or more second metal lens elements disposed on a second substrate below (adjacent) to the first substrate (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers wherein each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall;  and each of the second metalens elements are spaced from each other and have a second width from second leading edge sidewall to a second trailing edge sidewall; the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate.
Essentially the amended claims provide that the two metalens substrates have lens elements offset from each other. 
	In the same field of endeavor, Han et al teaches an imaging system, comprising: a metalens array (figure 19 for example), comprising:
first metalens (LA2) elements disposed on a first substrate ( on upper surface of layer 231), each of the first metalens elements are space apart from each other, each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (paragraph 150,153); and  second metal lens elements (LA1) disposed on a second substrate (210) and contacting a lower surface of the first substrate(231) and an upper surface of the second substrate (210),
each of the second metalens elements are spaced apart from each other (see figure 19), wherein each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b; paragraphs 150,153); the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate- Han illustrates in figure 19 the second metalens LA1 is offset from the first metalens LA2). Thus, Han et al teaches a metalens array for a color imaging system where the metalens layer are stacked and offset from each.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 2, the imaging system of claim 1, wherein at least one of the first substrate and second substrates comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso; and paragraphs 107 and 210 of Han).
Regarding claim 3, the imaging system of claim 1, wherein at least one of the first substrate and second substrates comprise plastic (paragraph 122 of Waldern and paragraph 107 and 210 0f Han).
Regarding claim 4, the imaging system of claim 1, wherein the imaging system is an augmented reality (AR) imaging system (see figures 22 and 52 of Waldern; and paragraph 140 of Capasso).
Regarding claim 5, the imaging system of claim 1, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).
Regarding claim 7, Waldern teaches an imaging system, comprising:
a frame (HMD- see figures 22 for example);
a lens (waveguide) attached to the frame; and 
a metalens (metasurfaces) array disposed in the lens (see figure 22 embodiment), the metalens (metasurfaces/volume phase grating) arrays comprising:
first metalens (metasurfaces) elements disposed on a first substrate, each of the first metalens elements are spaced from each other; each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall and 
second metalens element disposed on a second substrate and contacting a lower surface of the first substrate and an upper surface of the second substrate, 
each of the second metalens elements are spaced from each other, wherein:
 each of the second metal lens element have a second width from second leading edge sidewall to a second trailing edge sidewall;
the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate,-for exampler-104a, 104b or 104R, 104B, 104G; paragraphs 122,125), the plurality of metalens (metasurfaces) elements disposed hereon,
wherein the one or more metalens (metasurfaces) arrays are configured such that a first beam of light incident on the one or more metalens arrays is reflected and collimated into a reflected beam (paragraph 125), and the one or more metalens (metasurfaces) arrays are at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (see for example figures 1 and 22). Waldern teaches using a LC planar/ holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  
However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”. Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the  meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed thereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall;  and each of the second metalens elements are spaced from each other and have a second width from second leading edge sidewall to a second trailing edge sidewall; the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and  the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate.
Essentially the amended claims provide that the two metalens substrates have lens elements offset from each other. 
	In the same field of endeavor, Han et al teaches an imaging system, comprising: a metalens array (figure 19 for example), comprising:
first metalens (LA2) elements disposed on a first substrate ( on upper surface of layer 231), each of the first metalens elements are space apart from each other, each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (paragraph 150,153); and  second metal lens elements (LA1) disposed on a second substrate (210) and contacting a lower surface of the first substrate(231) and an upper surface of the second substrate (210),
each of the second metalens elements are spaced apart from each other (see figure 19), wherein each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b; paragraphs 150,153); the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate- Han illustrates in figure 19 the second metalens LA1 is offset from the first metalens LA2). Thus, Han teaches a metalens array for a color imaging system where the metalens layer are stacked and offset from each.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Regarding claim 8, the imaging system of claim 7, wherein at least one of the first substrate and second substrate comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso; and paragraph 107 and 210 of Han).
Regarding claim 9, the imaging system of claim 7, wherein at least one of the first substrate and second substrate comprises plastic (paragraph 122 of Waldern and paragraphs 107 and 210 of Han).
Regarding claim 10, the imaging system of claim 7, wherein the imaging system is an augmented reality (AR) imaging system see figures 22 and 52 of Waldern; and paragraph 140 of Capasso).
Regarding claim 11, the imaging system of claim 7, further comprising a micro display (IIN), wherein light created from the micro display forms the first beam of light (see figures 1, 4,5, and 22 of  Waldern).
Regarding claim 13, Waldern teaches a method of manufacturing a metalens (metasurface) array, comprising:
bonding together a first substrate and second substrate to create a substrate stack, 
wherein the first substrate comprises first metalens elements (see figures 1, 4 and 5) disposed thereon, each of the first metalens elements are spaced from each other; each of the first metalens elements have a first width form a first leading sidewall to a first trailing sidewall and 
the second substrate comprises second metalens elements disposed thereon a contacting a lower surface of the first substrate and an upper surface of the second substrate, each of the second metalens are spaced from each other, wherein:
 each of the second metalens elements have a second width form a second leading sidewall to a second trailing side wall; the second trailing sidewall  extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate;
dicing the substrate stack into a plurality of metalens arrays; and
placing the metalens (metasurface) array into an imaging system (see figures 1, 4, 5 and 22).
Waldern teaches using a LC planar/holographic metasurfaces (volume phase grating) in stacked arrangement for full color displays to reflect and collimate visible light (RGB), as well as transmit visible light.  However, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses”.
 Capasso teaches metasurfaces/meta-lenses (phase array elements) that comprises the a meta lens arrays comprising: a plurality of metalens elements (see figure 1); and a plurality of substrates (see figure 1 and 14), the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14). 
Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, the Waldern-Capasso combination fails to specifically provide for multiple substrate layers wherein each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall;  and each of the second metalens elements are spaced from each other and have a second width from second leading edge sidewall to a second trailing edge sidewall; the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate.
Essentially the amended claims provide that the two metalens substrates have lens elements offset from each other. 

	In the same field of endeavor, Han et al teaches an imaging system, comprising: a metalens array (figure 19 for example), comprising:
first metalens (LA2) elements disposed on a first substrate ( on upper surface of layer 231), each of the first metalens elements are space apart from each other, each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (paragraph 150,153); and  second metal lens elements (LA1) disposed on a second substrate (210) and contacting a lower surface of the first substrate(231) and an upper surface of the second substrate (210),
each of the second metalens elements are spaced apart from each other (see figure 19), wherein each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b; paragraphs 150,153); the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate- Han et al illustrates in figure 19 the second metalens LA1 is offset from the first metalens LA2). Thus, Han et al teaches a metalens array for a color imaging system where the metalens layer are stacked and offset from each.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent RGB meta lens array that can shape a beam of light and correct for chromatic aberrations. 	
Waldern-Capasso-Han combination fails to specifically disclose dicing the substrate stack into a plurality of metalens arrays. However, dicing substrates/wafer stacks to create individual lens array is known methodology for mass production of a lens array, the Examiner takes Official Notice of this fact. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a method for forming an imaging array by dicing a substrate stack, since it known methodology for creating stacked lens arrays and would have been with routine skill in the art for mass production of lens array/imaging modules. 
Regarding claim 14, see Examiner’s note in claim 13.  Waldern further teaches the method of claim 13, wherein the metalens (metasurface) array is configured such that: a first beam of light incident on the metalens (metasurface) array is reflected and collimated into a reflected beam (paragraph 125), and the metalens (metasurface) array is at least partially transparent to visible light in a direction parallel to the direction of the reflected beam (for example figures 1 and 22). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array) , and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14; and figure 19 of Han).
Regarding claim 15, |the method of claim 13,Waldern teaches wherein one or more first metalens elements comprises at least one red metalens (metasurface) element, at least one green metalens (metasurface) element, and at least one blue metalens(metasurface) element -see figures 4,5, and 22 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Han et al teaches the layers of metalens can correspond to RGB/Visible spectrum (paragraph 108 and 168). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14) and Han et al  (see figure 19 and 25). 
Regarding claim 16, the method of claim 15, Waldern teaches wherein each red metalens (metasurface) element is located directly adjacent to at least one green metalens (metasurface)element and at least one blue metalens (metasurface) element -see figure 4 of Waldern. Capasso teaches the metalens for use in the visible spectrum (paragraph 209). Han et al teaches the layer of metalens can correspond to RGB/Visible spectrum (paragraph 108 and 168). Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since a metasurface (volume phase grating) array is functionally equivalent to a meta lens array (phase array), and since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 208-210 and figure 14) and Han et al  (see figure 19 and 25). 
Regarding claim 17, the method of claim 13, wherein each metalens element is an achromatic metalens element (see figure 4 of Waldern; see paragraph 209 of Capasso).
Regarding claim 18, the method of claim 13, wherein at least one of first substrate and second substrate comprises glass (paragraph 122 of Waldern; and paragraph 210 of Capasso et al; and paragraphs 107 and 210 of Han et al).
Regarding claim 19, the method of claim 13, wherein at least one of the first substrate and second substrate comprises plastic (paragraph 122 of Waldern; and paragraphs 107 and 210 of Han et al).
Regarding claim 20, the method of claim 13, wherein placing the metalens (metasurfaces) array into an imaging system comprises embedding the metalens array into a lens (waveguide lens of Waldern- see figure 22 for example). 
Regarding claim 21, Waldern teaches the imaging system of claim 1, further comprising: third metalens (meta surface) elements (green) disposed on a third substrate and contacting the lower surface of the second substrate and the upper surface of the third substrate, each of the third metalens elements are spaced from each other, wherein: each of the third metalens elements have a third width from a third leading sidewall to a third trailing sidewall; the third trailing sidewall of each of the third metalens elements extend past the second trailing sidewall of each of the second metalens elements disposed on the second substrate; and the third leading sidewall of each of the third metalens elements extend past the second leading sidewall of each of the second metalens elements disposed on the second substrate.
	As discussed above, Waldern et al fails to specifically disclose the metasurfaces are “meta- lenses” and : each of the third metalens elements have a third width from a third leading sidewall to a third trailing sidewall; the third trailing sidewall of each of the third metalens elements extend past the second trailing sidewall of each of the second metalens elements disposed on the second substrate; and the third leading sidewall of each of the third metalens elements extend past the second leading sidewall of each of the second metalens elements disposed on the second substrate.
Capasso et al teaches metasurfaces/meta-lenses (phase array elements) that comprises the meta lens array comprising: first metalens elements (see figure 1); and second metal lens elements disposed on a second substrate below (adjacent) to the first substrate (see figure 1 and 14- paragraph 202 recites that all substrates can be stacked on each other), and a third metalens element disposed on a third substrate and contacting the lower surface of the second substrate, the plurality of metalens elements disposed hereon (see abstract and paragraph 208). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention that a metasurface (volume phase grating) array is equivalent to a meta lens array (phase array) since a meta lens may also have planar stacked configuration wherein the first substrate has nanopillars or first nanofins (or other nanostructures) which have different phase profiles than the second substrate and third substrate its stacked upon, for the different wavelengths in the visible spectrum as taught by Capasso et al (see paragraphs 202, 208-210 and figure 14). 	
The Waldern-Capasso combination teaches substrate layers with metalenses (for RGB) arrayed for imaging. However, Waldern-Capasso combination fail to specifically provide for multiple substrate layers wherein each of the third metalens elements have a third width from a third leading sidewall to a third trailing sidewall; the third trailing sidewall of each of the third metalens elements extend past the second trailing sidewall of each of the second metalens elements disposed on the second substrate; and the third leading sidewall of each of the third metalens elements extend past the second leading sidewall of each of the second metalens elements disposed on the second substrate.
Essentially the amended claims provide that the three metalens substrates have lens elements offset from each other. 
	In the same field of endeavor, Han et al teaches an imaging system, comprising: a metalens array (figure 19 for example), comprising:
first metalens (LA2) elements disposed on a first substrate ( on upper surface of layer 231), each of the first metalens elements are space apart from each other, each of the first metalens elements have a first width from a first leading sidewall to a first trailing sidewall (paragraph 150,153); and  second metal lens elements (LA1) disposed on a second substrate (210) and contacting a lower surface of the first substrate(231) and an upper surface of the second substrate (210),
each of the second metalens elements are spaced apart from each other (see figure 19), wherein each of the second metalens element have a second width from second leading edge sidewall to a second trailing edge sidewall(see figures 3-4, 6b, 19; paragraphs 150,153); the second trailing sidewall extend past the first trailing sidewall of  each of the first metalens elements disposed on the first substrate; and 
the second leading sidewall of each of the second metalens elements extend past the first leading sidewall of each of the first metalens elements disposed on the first substrate; third metalens elements disposed on a third substrate and contacting the lower surface of the second substrate and the upper surface of the third substrate (Han teaches the layers can stacked or separated), each of the third metalens elements are spaced from each other, wherein each of the third metalens elements have a third width from a third leading sidewall to a third trailing sidewall; the third trailing sidewall of each of the third metalens elements extend past the second trailing sidewall of each of the second metalens elements disposed on the second substrate; and the third leading sidewall of each of the third metalens elements extend past the second leading sidewall of each of the second metalens elements disposed on the second substrate-( In figure 6, Han teaches the elements are offset from each other accept at the center; figure 19 also teaches the metal lenses can be designed to be offset when using multiple layers). Thus, Han teaches a metalens array for a color imaging system where the metalens layer are stacked and offset from each other. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stacked metal lens array wherein one layer of metal lens extends past another, as such would be a functionally equivalent  RGB meta lens array that can shape a beam of light and correct for chromatic aberrations.
Regarding claims 22, see Examiner’s notes in claim 21. 
Regarding claim 23, the apparatus of the Waldern-Capasso- Han combination as describe above in claim 21 can be designed as recited in claim 23. See Examiner’s notes in claim 21. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872